Per Curiam.
The record in this case consists solely of a certified transcript of the proceedings on the motion to reduce the bond, together with the petition. It appears from the record that a complaint is presently pending in the Circuit Court containing five counts as follows: illegal possession of heroin (General Statutes §19-481 [a]); illegal possession of marihuana (§ 19-481 [b]); illegal possession of controlled drugs (§ 19-481 [b]); conspiracy to violate narcotics law (§ 54-197); wilful injury to a minor (§ 53-21). Bond was fixed in the amount of $10,000. The defendant’s motion to reduce the amount was denied.
The defendant has appealed under § 54-63g, which provides: “Any accused person or the state, aggrieved by an order of the circuit court concerning release, may petition the appellate division of *549the circuit court for review of such order. . . . Any such petition shall have precedence over any other matters before said appellate division . . . and the hearing shall be held on one-day notice to the parties concerned.”
It appears that the defendant had been previously convicted of a narcotics violation and was on probation. She is twenty-three years of age and, it is claimed, has strong economic and family ties to the community. She is a secretary employed part-time by a law firm. It is claimed that only a minimum amount of narcotics was found in her apartment. It is significant that she was charged neither with a sale of narcotics nor with possession with intent to sell.
Having reviewed the record before us, we hereby order that the bond be reduced to $5000 with surety, and the matter is hereby remanded with direction to modify the amount of the bond in accordance with this order.
Deabington, Jacobs and Kinmonth, Js., participated in this decision.